Exhibit 10.11.2






[***] Certain information in this document has been excluded because it both (i)
is not material and (ii) would likely cause competitive harm to the registrant
if publicly disclosed.
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
1. CONTRACT ID CODE
PAGE OF PAGES
J
1
7
2. AMENDMENT/MODIFICATION NO.
P00001
3. EFFECTIVE DATE
14-Feb-2019
4. REQUISITION/ PURCHASE REQ. NO.
SEE SCHEDULE
5. PROJECT NO.(If applicable)
6. ISSUED BY
CODE
N68335
7. ADMINISTERED BY (If other than item 6)
CODE
S0512A
NAVAL AIR WARFARE CTR AIRCRAFT DIVISION- 
CONTRACTS ATTN 2.5.2.6.2 HWY547 BLDG 120-207
LAKEHURST NJ 08733-5082
DCMA LOS ANGELES
6230 VAN NUYS BLVD.
VAN NUYS CA 91401                                                                                SCD: C
8. NAME AND ADDRESS OF CONTRACT OR (No., Street, County, State and Zip Code)
TRANSPHORM, INC. 
PRIMIT PARIKH
75 CASTILIAN DR STE 100
GOLETA CA 93117-3212
 
9A. AMENDMENT OF SOLICITATION NO.
 
9B. DATED (SEE ITEM 11)
X
10A. MOD. OF CONTRACT /ORDER NO.
N6833519C0107
X
10B. DATED  (SEE ITEM 13)
13-Dec-2018
CODE     4R2L6
FACILITY CODE
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
☐
The above numbered solicitation is amended as set forth in Item 14. The hour and
date specified for receipt of Offer                         ☐ is
extended,          ☐ is not extended.
Offer must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:
(a) By completing Items 8 and 15, and returning ______ copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted;
or (c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE P LACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR
AND DATE SPECIFIED MAY RESULT IN
REJECTION OF YOUR OFFER. If by virtue of this amendment you desire to change an
offer already submitted, such change may be made by telegram or letter,
provided each telegram or letter makes reference to the solicitation and this
amendment, and is received prior to the opening hour and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (If required)
See Schedule
13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS.
IT MODIFIES THE CONTRACT /ORDER NO. AS DESCRIBED IN ITEM 14.
 
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
 
B. THE ABOVE NUMBERED CONTRACT /ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(B).
 
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:


X
D. OTHER (Specify type of modification and authority)
FAR 43.103(a)(3), Mutual Agreement of the Parties


E. IMPORTANT:     Contractor     ☐     is not ,     ☒     is required to sign
this document and return      1      copies to the issuing office.
14. DESCRIPTION OF AMENDMENT /MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
Modification Control Number:     spannls194754
SEE SUMMARY OF CHANGES






















Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect .
15A. NAME AND TITLE OF SIGNER (Type or print )


Primit Parikh, Co-founder and COO
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print )
CHARLES J. GILL / CONTRACT SPECIALIST
TEL:  [***]                                       EMAIL:   [***]
15B. CONTRACTOR/OFFEROR
     /s/ Primit Parikh
_____________________________________________
(Signature of person authorized to sign)
15C. DATE SIGNED


2/11/2019
16B. UNITED STATES OF AMERICA
BY      /s/ Charles
Gill                                                                
(Signature of Contracting Officer)
16C. DATE SIGNED
14-Feb-2019





EXCEPTION TO SF 30
APPROVED BY OIRM 11-84
30-105-04
STANDARD FORM 30 (REV. 10-830)
Prescribed by GSA
FAR (48 CFR) 53.243

--------------------------------------------------------------------------------






Page 2 of 7


SECTION SF 30 BLOCK 14 CONTINUATION PAGE
SUMMARY OF CHANGES
SECTION SF 30 - BLOCK 14 CONTINUATION PAGE
The following have been added by full text:
P00001
Contracts POC:
Naval Air Warfare Center – Aircraft Division – DoDAAC: N68335
LeAnn Spann
Phone: [***]
E-mail:  [***]
Procuring Contracting Officer
Naval Air Warfare Center – Aircraft Division – DoDAAC: N68335
Charlie Gill
Phone: [***]
E-mail:  [***]
Government/Technical POC:
Office of Naval Research – DoDAAC: N00014
Paul Maki
Phone: [***]
E-mail: [***]
Contractor POC:
Primit Parikh
Phone: [***]
E-mail: pparikh@transphormusa.com
Contractor POC:
Lisa Standring
Phone: [***]
E-mail: lstandring@transphormusa.com
The purpose of this modification is to:
1.
Incrementally fund CLIN 0001 of contract N68335-19-C-0107 pursuant to FAR
52.232-22 “Limitation of Funds” by a total of $900,000 per PR 1300715447-0002;

2.    Change the status of CLIN 0004 to “Option”;
3.    Revise Clause 252.232-7006; and,
4.    Add Clause 5252.247-9505 to Section F.
This modification acts as a complete equitable adjustment for the changes
described herein. The Contractor hereby releases the Government from any and all
liability for further equitable adjustments arising from these changes.
All other terms and conditions remain unchanged.




--------------------------------------------------------------------------------





Page 3 of 7


SECTION B - SUPPLIES OR SERVICES AND PRICES
CLIN 0004
The option status has changed from No Status to Option.
SUBCLIN 000102 is added as follows:
ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT


000102
 
 
 
 


$0.00


 
Funding for CLIN0001
CPFF
Funding for CLIN0001
PURCHASE REQUEST NUMBER: 1300715447-0002
 
 
 
 
 
 
ESTIMATED COST


$0.00


 
 
 
 
FIXED FEE


$0.00


 
 
 
 
 


$0.00


 
 
 
 
 
 
 
 
 
 
TOTAL EST COST + FEE


$900,000.00


 
ACRN AB
 
 
 
 
 
CIN: 130071544700002
 
 
 
 

SECTION E - INSPECTION AND ACCEPTANCE
The following Acceptance/Inspection Schedule was added for SUBCLIN 000102:
INSPECT AT
INSPECT BY
ACCEPT AT
ACCEPT BY
N/A
N/A
N/A
N/A

SECTION F - DELIVERIES OR PERFORMANCE
The following have been added by full text:
5252.247-9505   TECHNICAL DATA AND INFORMATION (NAVAIR)(FEB 1995)
Technical Data and Information shall be delivered in accordance with the
requirements of the Contract Data
Requirements List, DD Form 1423, Exhibit A, attached hereto, and the following:
(a) The contractor shall concurrently deliver technical data and information per
DD Form 1423, Blocks 12 and 13 (date of first/subsequent submission) to all
activities listed in Block 14 of the DD Form 1423 (distribution and addresses)
for each item. Complete addresses for the abbreviations in Block 14 are shown in
paragraph (g) below. Additionally, the technical data shall be delivered to the
following cognizant codes, who are listed in Block 6 of the DD Form 1423.
(1) PCO, Code  2.5.2.6.2.
(2) ACO, Code  N/A.
(b) Partial delivery of data is not acceptable unless specifically authorized on
the DD Form 1423, or unless approved in writing by the PCO.
(c) The Government review period provided on the DD Form 1423 for each item
commences upon receipt of all required data by the technical activity designated
in Block 6.
(d) A copy of all other correspondence addressed to the Contracting Officer
relating to data item requirements (i.e., status of delivery) shall also be
provided to the codes reflected above and the technical activity responsible for
the data item per Block 6, if not one of the activities listed above.
(e) The PCO reserves the right to issue unilateral modifications to change the
destination codes and addresses for all technical data and information at no
additional cost to the Government.
(f) Unless otherwise specified in writing, rejected data items shall be
resubmitted within thirty (30) days after receipt of notice of rejection.




--------------------------------------------------------------------------------





Page 4 of 7


(g) DD Form 1423, Block 14 Mailing Addresses: See CDRL Distribution List
SECTION G - CONTRACT ADMINISTRATION DATA
Accounting and Appropriation
Summary for the Payment Office
As a result of this modification, the total funded amount for this document was
increased by $900,000.00 from $706,000.00 to $1,606,000.00.
SUBCLIN 000102:
Funding on SUBCLIN 000102 is initiated as follows:
ACRN: AB
CIN: [***]
Acctng Data: [***]
Increase: $900,000.00
Total: $900,000.00
Cost Code: [***]
The following have been modified:
252.232-7006 WIDE AREA WORKFLOW PAYMENT INSTRUCTIONS (MAY 2013)
(a) Definitions. As used in this clause--
Department of Defense Activity Address Code (DoDAAC) is a six position code that
uniquely identifies a unit, activity, or organization.
Document type means the type of payment request or receiving report available
for creation in Wide Area WorkFlow (WAWF).
Local processing office (LPO) is the office responsible for payment
certification when payment certification is done external to the entitlement
system.
(b) Electronic invoicing. The WAWF system is the method to electronically
process vendor payment requests and receiving reports, as authorized by DFARS
252.232-7003, Electronic Submission of Payment Requests and Receiving Reports.
(c) WAWF access. To access WAWF, the Contractor shall--
(1) Have a designated electronic business point of contact in the System for
Award Management at
https://www.acquisition.gov; and
(2) Be registered to use WAWF at https://wawf.eb.mil/ following the step-by-step
procedures for self-registration available at this Web site.
(d) WAWF training. The Contractor should follow the training instructions of the
WAWF Web-Based Training Course and use the Practice Training Site before
submitting payment requests through WAWF. Both can be accessed by selecting the
“Web Based Training” link on the WAWF home page at https://wawf.eb.mil/.
(e) WAWF methods of document submission. Document submissions may be via Web
entry, Electronic Data Interchange, or File Transfer Protocol.




--------------------------------------------------------------------------------





Page 5 of 7


(f) WAWF payment instructions. The Contractor must use the following information
when submitting payment requests and receiving reports in WAWF for this
contract/order:
(1) Document type. The Contractor shall use the following document type(s).
COST VOUCHER
(2) Inspection/acceptance location. The Contractor shall select the following
inspection/acceptance location(s) in WAWF, as specified by the contracting
officer.
I/A DESTINATION
(3) Document routing. The Contractor shall use the information in the Routing
Data Table below only to fill in applicable fields in WAWF when creating payment
requests and receiving reports in the system.
Routing Data Table*
Field Name in WAWF
 
Data to be entered in WAWF
Pay Official DoDAAC
 
[***]
Issue By DoDAAC
 
[***]
Admin DoDAAC
 
[***]
Inspect By DoDAAC
 
[***]
Ship To Code
 
[***]
Ship From Code
 
—
Mark For Code
 
—
Service Approver (DoDAAC)
 
—
Service Acceptor (DoDAAC)
 
—
Accept at Other DoDAAC
 
—
LPO DoDAAC
 
—
DCAA Auditor DoDAAC
 
[***]
Other DoDAAC(s)
 
—

(4) Payment request and supporting documentation. The Contractor shall ensure a
payment request includes appropriate contract line item and subline item
descriptions of the work performed or supplies delivered, unit price/cost per
unit, fee (if applicable), and all relevant back-up documentation, as defined in
DFARS Appendix F, (e.g. timesheets) in support of each payment request.
(5) WAWF email notifications. The Contractor shall enter the email address
identified below in the “Send Additional Email Notifications” field of WAWF once
a document is submitted in the system. [***]
(g) WAWF point of contact. (1) The Contractor may obtain clarification regarding
invoicing in WAWF from the following contracting activity's WAWF point of
contact.
For Navy WAWF questions, call DFAS Customer Care [***].
(2) For technical WAWF help, contact the WAWF helpdesk at [***].
(End of clause)
5252.232-9524   ALLOTMENT OF FUNDS (NAVAIR)(OCT 2005)
(a) This contract is incrementally funded with respect to both cost and fee.




--------------------------------------------------------------------------------





Page 6 of 7


(b) The amounts presently available and allotted to this contract for payment of
fee, as provided in the Section I clause of this contract entitled “FIXED FEE”,
are as follows:
ITEM(S)
 
ALLOTTED TO FIXED FEE
CLIN 0001
 
$74,537

(c) The amounts presently available and allotted to this contract for payment of
cost, subject to the Section I “LIMITATION OF FUNDS” clause, the items covered
thereby and the period of performance which it is estimated the allotted amount
will cover are as follows:
PERIOD OF
 
 
ITEM(S)
 
ALLOTTED TO COST
 
PERFORMANCE
CLIN 0001
 
$1,531,463
 
Approximately 21.9 months

(d) The parties contemplate that the Government will allot additional amounts to
this contract from time to time by unilateral contract modification, and any
such modification shall state separately the amounts allotted for cost and for
fee, the items covered thereby, and the period of performance the amounts are
expected to cover.
SECTION H - SPECIAL CONTRACT REQUIREMENTS
The following have been added by full text:
P00001 SPECIAL REQUIREMENTS
Paragraph H.2 has changed from:
H.2 Limitation of Liability - Incremental Funding
This contract is incrementally funded and the amount currently available for
payment thereunder is limited to $706,000 which includes 5.0% of fixed fee
applied to total costs excluding equipment. Subject to the provisions of the
clause entitled Limitation of Funds, 52.232-22 of the general provisions of this
contract, no legal liability on the part of the Government for payment in excess
of $706,000 shall arise unless additional funds are made available and are
incorporated as a modification to this contract. The amount available is
estimated to cover the period of performance through approximately 9.6 months.
To:
H.2 Limitation of Liability - Incremental Funding
This contract is incrementally funded and the amount currently available for
payment thereunder is limited to $1,606,000 which includes 5.0% of fixed fee
applied to total costs excluding equipment. Subject to the provisions of the
clause entitled Limitation of Funds, 52.232-22 of the general provisions of this
contract, no legal liability on the part of the Government for payment in excess
of $1,606,000 shall arise unless additional funds are made available and are
incorporated as a modification to this contract. The amount available is
estimated to cover the period of performance through approximately 21.9 months.
(End of Summary of Changes)


